Citation Nr: 1643436	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-07 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for ischemic heart disease, due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In June 2013, the Board remanded the appeal so that a hearing could be scheduled.  In June 2015, a videoconference hearing was held before the undersigned Veterans Law Judge.  

In September 2015, the Board denied entitlement to service connection for ischemic heart disease.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in May 2016, the Court granted the parties' Joint Motion for Remand.  

In July 2016, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

The Veteran contends he has ischemic heart disease related to Agent Orange exposure.  The Veteran served in Vietnam and exposure to Agent Orange is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).

Pursuant to the Joint Motion, the parties agreed that the Board erred by not discussing whether the Veteran was entitled to a medical examination.  Specifically, while the Board provided a general discussion of VA's duty to assist, the parties found that the Board erred by not providing any analysis as to whether the duty to assist included the duty to provide a medical examination in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Review of the claims folder shows that the Veteran was provided a VA heart examination in January 2011.  At that time, diagnoses were listed as atrial fibrillation; hypertension; concentric left ventricular hypertrophy; diastolic dysfunction; and pulmonary hypertension.  A diagnosis of ischemic heart disease was not provided.  

In July 2016, the Veteran submitted a June 2016 letter from a VA outpatient clinic, which indicates that a VA physician reviewed his recent tests and that an echocardiogram of his heart showed mild aortic, tricuspid and mitral valve regurgitation, and elevated right heart pressures.  

VA medical records were last added to the virtual folder in November 2015.  Considering the above evidence, the Board finds that a remand is needed to obtain updated VA medical records.  A VA examination specifically addressing whether or not the Veteran has ischemic heart disease would also be helpful.  38 C.F.R. § 3.159(c) (2015).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request records from the VA Medical Center in Lexington, Kentucky, to include associated outpatient clinics, for the period since November 2015.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain the records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA heart examination by a cardiologist.  The physician is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The physician must specify in the report that these records have been reviewed.  

The physician is requested to identify all cardiac disorders and to specifically state whether or not the Veteran has ischemic heart disease.  For VA purposes, the term "ischemic heart disease" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  

If the physician determines the Veteran does not have ischemic heart disease, he/she should provide an opinion as to whether it is at least as likely as not that any diagnosed cardiac disorder is related to active service or events therein, to include presumed Agent Orange exposure.  The physician is advised that service connection can be established on a direct basis as related to Agent Orange and is not precluded solely because a disease is not specifically listed as a presumptive condition associated with herbicide exposure.

A complete rationale for any opinion expressed must be provided.  

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the physician documented her/his consideration of the records in Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

5.  Upon completion of the requested development, readjudicate the appeal issue.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and be given an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





